 


109 HR 2592 IH: Haiti Compassion Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2592 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Hastings of Florida (for himself, Mr. Serrano, Mr. Lynch, Mr. Conyers, Mr. Rangel, Mr. Wexler, Ms. Corrine Brown of Florida, Mr. Delahunt, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To designate Haiti under section 244 of the Immigration and Nationality Act in order to render nationals of Haiti eligible for temporary protected status under such section. 
 
 
1.Short titleThis Act may be cited as the Haiti Compassion Act. 
2.FindingsThe Congress finds the following: 
(1)Haiti remains severely devastated by the combined effects of ongoing political turmoil and the aftermath of the natural disasters of 2004, such as Tropical Storm Jeanne and Hurricane Ivan. 
(2)In Haiti, more than 2,500 people died as a result of Tropical Storm Jeanne in 2004.
(3)The civil protection agency of Haiti stated that 250,000 people were homeless across the country and at least 4,000 homes were destroyed, with thousands more damaged, as a result of the storm.
(4)When Tropical Storm Jeanne hit, Haiti was already struggling to deal with political instability and the aftermath of serious floods that occurred in May 2004.
(5)More than a year after the abrupt departure of former President Aristide, the political, security, and social-economic situation in Haiti remains in crisis, the transitional government is weak and fighting to maintain credibility, and there are no clear signs of either political reconciliation or economic reconstruction.
(6)On Wednesday March 9, 2005, the United Nations Security Council pressed Haiti’s government to crack down on human rights abuses and free political prisoners to help heal the country ahead of November elections.
(7)Political oppression and human rights violations are rife in Haiti while many supporters of the opposition are unjustly held in prison or experiencing persecution. 
(8)On March 11, 2005, the Department of State issued a travel warning to United States citizens warning them of the absence of an effective police force in much of Haiti; the potential for looting; the presence of intermittent roadblocks set by armed gangs or by the police; and the possibility of random violent crime, including kidnapping, carjacking, and assault. 
(9)The Department of State’s Consular Information Sheet states there are no safe areas in Haiti. As a result, United States citizens should avoid travel to Haiti at this time. 
(10)While current United States policy is to advise its own citizens not to travel to Haiti, it is unjust to return Haitian nationals to this type of dangerous situation. 
(11)To return a national back to Haiti, where there is ongoing violence and a devastating environmental situation, would pose a serious threat to the personal safety of such individual. 
(12)The political, civil, and governmental crisis and extraordinary and temporary conditions caused by nature and resulting in floods, epidemics, and other environmental disasters in Haiti should make Haitian nationals eligible for temporary protected status. 
(13)There is a history of discrimination and mistreatment of Haitians in the immigration process.
(14)Temporary protected status allows aliens who do not legally qualify as refugees but are nonetheless fleeing or reluctant to return to potentially dangerous situations to temporarily remain in the United States. 
(15)Granting temporary protected status to nationals of Haiti is consistent with the interest of the United States and promotes the values and morals that have made the United States strong.  
3.Designation for purposes of granting temporary protected status to Haitians 
(a)Designation 
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Haiti shall be treated as if such country had been designated under subsection (b) of that section, subject to the provisions of this section. 
(2)Period of designationThe initial period of such designation shall begin on the date of enactment of this Act and shall remain in effect for 18 months. 
(b)Aliens eligibleIn applying section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) pursuant to the designation made under this section, and subject to subsection (c)(3) of such section, an alien who is a national of Haiti is deemed to meet the requirements of subsection (c)(1) of such section only if the alien— 
(1)is admissible as an immigrant, except as otherwise provided under subsection (c)(2)(A) of such section, and is not ineligible for temporary protected status under subsection (c)(2)(B) of such section; and 
(2)registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent to Travel AbroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)) to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a). 
 
